        Case 1:19-cv-00795-BPG Document 18-7 Filed 04/18/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               NORTHERN DIVISION

 SHANE MALLON,                                   *

               Plaintiff,                        *

        v.                                       *       Civil Action No. 1:19-cv-00795-BPG

 FROSTBURG STATE UNIVERSITY, et al.,             *

               Defendants.                       *

 *     *      *       *      *      *       *        *      *      *     *       *       *
                                   [PROPOSED] ORDER

       Upon consideration of Defendants Frostburg State University’s and the State of Maryland’s

Motion to Dismiss or, in the Alternative, for Summary Judgment, Plaintiff Shane Mallon’s

opposition, and the reply, it is hereby ORDERED:

       1.     That Defendants’ Motion is GRANTED;

       2.     That Plaintiff’s claims against Defendants are DISMISSED WITH PREJUDICE;

       3.     That the Clerk of the Court CLOSE THE CASE.

       SO ORDERED.




_____________                       _____________________________________________
Date                                The Honorable Beth P. Gesner
                                    Chief Magistrate Judge
                                    United States District Court for the District of Maryland
